Citation Nr: 0025957	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-35 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION


The appellant served on active duty from January 13, 1976 to 
August 17, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California. 

The Board observes that in a statement from the appellant to 
the RO, dated in February 1999, the appellant requested a 
hearing at a local VA office before a member of the Board.  
However, the Board notes that in a later statement from the 
appellant to the RO, dated in May 2000, the appellant 
indicated that he no longer desired a hearing at the RO 
before a member of the Board.  


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's service medical records show that in May 
1976, the appellant was treated after complaining of 
nervousness, with a tremor in his hands.  At that time, he 
described a "long history with exacerbation since recent 
death of girlfriend."  The appellant was referred to Mental 
Hygiene.  The records also reflect that in July 1976, the 
appellant underwent a psychiatric evaluation.  At that time, 
the examining physician noted that the appellant had been 
referred to the Mental Hygiene by Command for poor efficiency 
since his arrival in Germany.  The examiner stated that 
recently, the appellant had been depressed over the death of 
his dog and the death of his girlfriend who had committed 
suicide while in jail.  Following a mental status evaluation, 
the appellant was diagnosed with an occupational 
maladjustment due to acute situational depression.  According 
to the examiner, the appellant's potential in the military 
appeared poor, and the examiner recommended that the 
appellant be separated from the military through the 
Expeditious Discharge Program.  The records show that the 
appellant was subsequently discharged.  

The post-service evidence of record includes private medical 
records from the Mental Health Services for Kings County 
(Kings View) which show that the appellant was hospitalized 
from June to September 1978, November 7, 1980 to November 12, 
1980, and from October 1982 to December 1986.  The 
appellant's diagnoses during these periods include the 
following: (1) paranoid personality, (2) marital 
maladjustment, (3) schizophrenia, paranoid, subchronic, (4) 
generalized anxiety disorder, and (5) alcohol dependence.  
The remaining records from Kings View, from December 1993 to 
January 1996, show intermittent treatment for the appellant's 
psychiatric disorders, including the above disorders and a 
depressive disorder, not otherwise specified, and a 
personality disorder, not otherwise specified.  

A Discharge Summary from the Nellis Federal Hospital shows 
that the appellant was hospitalized from October 6, 1995 to 
October 16, 1995.  Upon his discharge, he was diagnosed with 
the following: (Axis I) major depression, with psychotic 
features and alcohol dependency, (Axis IV) severe 
homelessness and alcohol binges, and (Axis V) Global 
Assessment of Functioning (GAF) score of 35, with his highest 
score of 45.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Fresno, California, from September 1985 to December 
1997 show that in April and May 1996, the appellant underwent 
a psychiatric evaluation.  At that time, the appellant stated 
that he was depressed, upset, anxious, and frustrated.  The 
appellant indicated that after his father passed away in 
August 1994, he became depressed and had deteriorated from 
that point.  He noted that he had difficulty interacting with 
others and felt anxious on a daily basis.  The appellant also 
noted that he had a girlfriend who had taken her life by 
hanging while he was in the service in 1976.  According to 
the appellant, he had not been able to cope with her death 
adequately since that time.  The appellant reported that his 
girlfriend had hung herself after he had told her that he did 
not want to see her and she responded by saying that she did 
not have anything to live for and took her life the next day.  
He revealed that he lost his pet dog soon after, as well.  
The appellant stated that he had been receiving medication 
and intermittent therapy for his psychiatric problems since 
1977.  He indicated that at present, he was unemployed and 
homeless.  

Upon mental status evaluation, the appellant was anxious and 
nervous, but did not exhibit unusual motor problems or 
deficits.  The appellant did not exhibit speech deficits, but 
he had a halting type of speech which was pressured at times.  
The appellant was diagnosed with the following: (Axis I) (a) 
generalized anxiety disorder, with depressive features, (b) 
insomnia related to anxiety disorder, (c) alcohol dependence 
in early full remission, (d) marijuana abuse in early full 
remission, (Axis II) personality disorder, not otherwise 
specified, with avoidant traits, (Axis V) GAF score of 45.  
The examining physician stated that the appellant appeared to 
be chronically anxious, upset, troubled, worried, and 
concerned about several issues in his life which caused mild 
depression, isolation, distrust, and dysthymia.  According to 
the examiner, it was possible that several of the above 
issues could be related to past issues, such as the death of 
his father, girlfriend, and negative interactions with 
others, as well as ongoing back pain.  The examiner indicated 
that the appellant was also adjusting to a substance free 
lifestyle which could be affecting his level of functioning 
and should be considered.  

In April 1999, the RO received outpatient treatment records 
from the Fresno VAMC, from December 1997 to April 1999.  The 
records include a statement from A.A.H., M.D., dated in 
November 1998, which shows that at that time, Dr. H. 
indicated that he was currently treating the appellant for 
generalized anxiety disorder, alcohol dependence, and 
dysthymia. 

In June 1999, the RO received the appellant's Social Security 
records.  The records show that in a September 1996 decision, 
the appellant was awarded Social Security benefits for his 
schizophrenia and other functional psychiatric disorders, 
beginning from June 1996.  The records received also include 
a private medical statement from E.S., M.D., dated in 
February 1996, which shows that at that time, Dr. S. had 
provided the appellant with a comprehensive psychiatric 
examination.  In regards to the appellant's history, the 
appellant stated that his problems started when his 
girlfriend hung herself in 1976, which caused him to be 
discharged early from the military due to his mental status 
changing.  Following the mental status evaluation, the 
appellant was diagnosed with the following: (Axis I) 
psychotic disorder, (Axis II) borderline personality 
disorder, (Axis IV) mild to moderate due to chronic mental 
illness, and (Axis V) GAF score from 35 to 40.  The remaining 
records were primarily duplicative copies from Kings View and 
the Fresno VAMC.  

The Board observes that upon a review of the evidence of 
record, the appellant has presented evidence of a current 
diagnosis of a psychiatric disorder.  In this regard, the 
Board notes that the appellant has recently been diagnosed 
with a generalized anxiety disorder, major depression, with 
psychotic features, dysthymia, and a psychotic disorder.  In 
addition, the Board notes that in an April and May 1996 VA 
psychiatric evaluation, the appellant was diagnosed with a 
generalized anxiety disorder, with depressive features, 
insomnia related to the anxiety disorder, and a personality 
disorder, not otherwise specified, with avoidant traits.  The 
Board further notes that the examining physician stated that 
it was possible that the appellant's anxiety and depression 
could be related to past issues, such as the death of his 
girlfriend.  The Board observes that during service, the 
appellant was diagnosed with an occupational maladjustment 
due to acute situational depression, and it was noted that 
his girlfriend had recently committed suicide.  

In light of the above, it is the Board's determination that 
the evidence of record suggests that the appellant's 
currently diagnosed generalized anxiety disorder, with 
depressive features, is related to his period of active 
service.  Therefore, since there is evidence sufficient to 
lend plausible support to the appellant's claim, the Board is 
of the opinion that the appellant's claim of service 
connection for a chronic acquired psychiatric disorder is 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991 & Supp. 1999).  See Gaines v. Brown, 11 
Vet. App. 353, 357 (1998) (citing Cohen v. Brown, 10 Vet. 
App. 128, 136-37 (1997)); and Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  See also O.G.C. Precedent 67-90, 55 Fed. 
Reg. 43253 (1990); O.G.C. Precedent 82-90, 55 Fed. Reg. 45711 
(1990).


ORDER

The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder is well grounded.  


REMAND

In regards to the appellant's claim for entitlement to 
service connection for a chronic acquired psychiatric 
disorder, as the appellant has submitted a well-grounded 
claim, the VA has a duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  

The Board notes that as previously stated, during service, 
the appellant was diagnosed with occupational maladjustment 
due to acute situational depression.  At that time, it was 
noted that the appellant's girlfriend had recently committed 
suicide.  In addition, the Board further observes that in an 
April 1996 VA psychiatric evaluation, the appellant was 
diagnosed with a generalized anxiety disorder, with 
depressive features, and the examiner noted that it was 
possible the appellant's anxiety and depression were related 
to past issues, such as the death of his girlfriend.  
Therefore, in light of the above, it is the Board's opinion 
that a contemporaneous and thorough VA examination would be 
of assistance in rendering a determination regarding the 
origin of the appellant's psychiatric disorder.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Accordingly, the 
appellant's claim is REMANDED for the following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a 
psychiatric disorder.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

2.  Thereafter, the RO should schedule 
the appellant for an examination by a 
board certified psychiatrist, if 
available.  All indicated studies, to 
include psychological testing, should be 
performed.  The claims file should be 
made available to the psychiatrist for 
his/her review prior to the examination.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner should provide a 
diagnosis concerning any currently 
present psychiatric disorder(s).  It is 
further requested that the examiner 
express an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disorder(s) is (are) related 
to the psychiatric symptoms noted in the 
service medical records.  The rationale 
for any opinion should be fully 
explained.     

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a chronic acquired 
psychiatric disorder.   

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a Supplemental 
Statement of the Case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of the case.  The appellant need take 
no action unless otherwise notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 


- 6 -


